DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1-20 are pending in this instant application per claim amendments and remarks filed on 03/01/2021 by Applicant, wherein Claims 1 and 11 are two independent claims reciting system and computer-readable media claims with Claims 2-10 and 12-20 dependent on said two independent claims respectively.  Said claim amendments have amended both independent Claims 1 & 11 as well as dependent Claims 6 & 16 only.            
No IDS has been filed by the Applicant so far.                 
Examiner notes that a properly executed Inventor’s Oath or Declaration is still pending per the Office’s Informational Notice to Applicant dated 07/24/2019.     
This Office Action is a final rejection in response to the claim amendments and the remarks filed by the Applicant on 01 MARCH 2021 for its original application of 06/17/2019 that is titled:           “Personal Loan-Lending System and Methods Thereof”.            
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is 
directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 11 are independent system and non-transitory computer-readable media claims respectively.           
Analysis                         
Claim 11: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a non-transitory computer-readable media (CRM) reciting a series of steps, which is a statutory category of invention (Step 1: YES).          

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of instantiating a system for originating personal loans and for servicing the personal loans, and providing third-party integration support for the originating or the servicing of the personal loans.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via steps of a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, but for the recitation of generic computer components such as server hosts, processors, and application programming interfaces (APIs).  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1-YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of executing on one or more server hosts by at least an equal number of processors and using APIs configured for transferring loan-related information to third parties.  These elements are considered extra-solution activities.  The server hosts, processors and APIs in these steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of processing data (executing on one or more server hosts by at least an equal number of processors and using APIs configured for transferring loan-related information to third parties).  These generic server hosts, processors and APIs are no more than mere instructions to apply the exception using generic computer and/or computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer and/or components.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer components over a network cannot integrate a judicial exception into a practical Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of executing on one or more server hosts by at least an equal number of processors and using APIs configured for transferring loan-related information to third parties, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer option 2, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.             

Furthermore, dependent claims further recite GUI (graphical user interface), OCR (optical character recognition) and ACH (automated clearing house), and these three additional elements are, also similarly, mere instructions to apply the exception using 

The analysis above applies to all statutory categories of the invention including system Claim 1.  Furthermore, dependent CRM claims 12-20 do not resolve the issues raised in the independent Claim 11.  Accordingly, dependent system Claims 2-10 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.            
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               


Exemplary Analysis for Rejection of Claims 11-20 

Independent Claim 11 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2012/ 0143748 filed by Hu et al. (hereinafter “Hu”) in view of Pub. No. US 2017/ 

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 03/01/2021 are shown as underlined additions, and all deletions may not be shown.)            

With respect to Claim 11, Hu teaches ---   
11.   Non-transitory computer-readable media ("CRM") including executable instructions that, when executed on one or more server hosts by at least an equal number of processors, cause the one or more server hosts to instantiate a personal loan-lending system configured to perform a plurality of steps, comprising:       
(see at least:   Hu Abstract and Summary in paras [0010]-[0012]; and Claim 21 about non-transitory computer-readable medium and computer processor; & para [0004] about {“The loan application process is often a complicated and confusing process for average borrowers.  There are a great many different types of loans available depending upon the type of loan required, such as personal loans, home mortgages, business lines of credit, and so on.”}; & para [0039] about {“After the borrower enters the relevant personal and loan information required by the file template and initial loan application form, a processing client executes an automatic data flow process to populate the same information in all of the corresponding fields in all other documents and forms processed by the system that are related to 


Hu teaches ---                
instantiating a personal loan-originating application stack of a personal loan-originating system for originating personal loans;         
(see at least:   Hu ibidem; and Abstract & para [0010] for loan origination system; & para [0030] about {“A broker typically keeps track of pending loans and customers through one or more pipelines.  A pipeline generally refers to a list of all loans or loan applications and/or borrowers that are committed and being processed by the broker.  A separate pipeline, often referred to as a "pre-qualification pipeline" can be used to list prospective loans and/or borrowers who are not yet committed to a particular loan.”};  which together are the same as claimed limitations above)       


Hu teaches ---          
instantiating (a personal loan-servicing application stack of a personal loan-servicing system) for servicing the personal loans;   and         
(see at least:   Hu ibidem; and para [0016] about {“FIG. 2A is a flowchart that illustrates the general steps of processing a loan application through the system illustrated in FIG. 1A, according to a method of the present invention;”}; and para [0022] about {“FIG. 6 illustrates a network that implements a loan processing software system, and that includes both a web-based loan origination system interface and a server-implemented 
pre-qualification of the borrower.”} ...... {“A broker typically keeps track of pending loans and customers through one or more pipelines.  A pipeline generally refers to a list of all loans or loan applications and/or borrowers that are committed and being processed by the broker.  A separate pipeline, often referred to as a "pre-qualification pipeline" can be used to list prospective loans and/or borrowers who are not yet committed to a particular loan.”}; & para [0033] about {“Embodiments of the present invention include web-based interfaces and data transmission routines that facilitate the processing of loan applications between loan originators (brokers) and lenders over the Internet.  FIG. 1A illustrates a network that implements a web-based loan origination system interface between a loan broker web client and a lender web server, according to one embodiment of the present invention.”}; which together are the same as claimed limitations above)     

Hu teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a personal loan-servicing application stack of a personal loan-servicing system’.  However, Gil teaches them explicitly.            
(see at least:  Gil Abstract and Summary in paras [0010]-[0017];   and paras [0010]-[0011] about {“A third computer database associated with the specialized computing device is accessed, the third computer database storing data regarding loan servicing histories of the one or more loan accounts contained in the second database and determined to have future risk level greater than current risk level by the specialized computing device based upon the trained predictive multi-output risk model. The data regarding loan servicing histories of the one or more loan accounts stored in the third database may include a date of loan origination, a date of first loan servicing, zero or more dates of subsequent loan servicing, and zero or more dates of loan payments made.  A determination is then made which loan accounts of those identified to have future risk level greater than current risk level currently require one or more tasks associated with loan servicing based upon the data 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hu with teachings of Gil.  The motivation to 


Hu and Gil teach ---        
providing a third-party integration module configured to support for the personal loan-originating/servicing modules, the third-party integration module including one or more application programming -27-Docket No. 102186.0070P interfaces ("APIs") configured to transferat least one or more of the personal loan-originating/ servicing modules and third parties,              
(see at least:   Hu ibidem; and para [0028] about {“In a network embodiment of the present invention, a loan broker computer is configured to access computers operated by third parties (typically in the wholesale loan market), such as lenders, loan underwriters, settlement service vendors, and other similar loan fulfillment parties through a web-based interface that is integrated with a loan origination software program.  The loan broker provides an on-line interface between borrowers, and those companies that will ultimately perform the loan services and provide the requested funds.  During the course of the loan application process, various items of information are transmitted among the parties, including borrower information and loan application data.  This information is typically maintained in databases stored in the broker computer, or on the third party computers.  Different entities may be responsible for different aspects of the transaction from the lender's side.  For example, one company may be involved in the processing of a loan application, while another is involved with providing the loan itself, while yet another may be involved with the billing and collection of repayment from the borrower.”}; & para [0032] about {“Loan brokers typically execute Loan Origination Software (LOS) programs to manage the origination tasks in the loan application process for a borrower. ...... The processing and submission system thus provides a centralized and comprehensive system for compiling the loan and borrower information, populating the loan documents with the relevant data, and 
(see at least:  Gil ibidem;  and see citations already made above to include ‘a personal loan-servicing application stack of a personal loan-servicing system’ & third computer database 285)       


Hu and Gil teach ---      
wherein the personal loan-originating application stack includes an automatic underwriting module, the automatic underwriting module configured to perform one or more risk assessments in view of the transferred loan-related information, wherein the automatic underwriting module is configured to automatically extract one or more data points from the transferred loan-related information to facilitate the third parties in performing at least one or more of a fraud-check, a credit-check, and an employment verification.                 
(see at least:  Hu ibidem;  and see citations already made above to include third parties; AND paras [0072]-[0073] about {“As illustrated in FIG. 6, the loan broker computer 602 is coupled through the business center process 628 to loan underwriters 648, and one or more settlement service vendors 644.  These 
(see at least:  Gil ibidem;  and see citations already made above to include ‘a personal loan-servicing application stack of a personal loan-servicing system’ & third computer database 285)       





Dependent Claim 12 is rejected under 35 USC 103 as unpatentable over Hu in view of Gil as applied to the rejection of independent Claim 11 above, and as described below for each claim/ limitation.            

With respect to Claim 12, Hu and Gil teach ---          
12. The CRM of claim 11, the plurality of steps further comprising:    
operating the personal loan-originating application stack at least in part in a primary memory of at least one server host of the one or more server hosts, the personal loan- originating application stack including a web server, an application server, a database server, and an e-mail server;    and           
operating the personal loan-servicing application stack at least in part in a same primary memory of the at least one server host or a different primary memory of at least one 
(see at least:  Hu ibidem; and para [0026] about {“Aspects of the present invention can be used in a distributed electronic commerce application that includes a client/server network system that links one or more server computers to one or more client computers, as well as server computers to other server computers and client computers to other client computers.  The client and server computers may be implemented as desktop personal computers, workstation computers, mobile computers, portable computing devices, personal digital assistant (PDA) devices, or any other similar type of computing device.”}; & paras [0033]-[0034] about {“With the advent of the Internet, there has arisen a prevalence of web-based client/server networks involving the transmission of data through web pages served on server web sites accessed by client computers. ...... FIG. 1A illustrates a network that implements a web-based loan origination system interface between a loan broker web client and a lender web server, according to one embodiment of the present invention.  In system 100, a loan broker computer 102 executes a web browser program (such as Microsoft Explorer.TM.  or Netscape Navigator.TM.) 106 that accesses a web page served by a web server process 112 executed on a lender computer 104.   The loan broker computer 102 also executes one or more loan origination system (LOS) programs 108.”} ...... {“As shown in FIG. 1A, the lender 104 maintains a web site through web server process 112 that provides access for brokers and other loan originators to the various resources and products available from the lender. This allows loan originators and other users to access the lenders web site through a standard web browser interface.  A loan origination system program interface, referred to herein as the "clickloan module" 114 is integrated into the lender web site through a web-based plug-in interface to web server process 112.  The clickloan module 114 interfaces with the loan origination system software that is executed by the loan broker computer 102.”}; & para [0043] about {“As is illustrated in FIG. 2A, the clickloan module 114 essentially creates an executable instance of the application on the broker computer using data from the loan origination system program.  The creation of the object instance on the broker computer is implemented, in one embodiment, through the web-based client/ server relationship between the broker computer 102 and the 
(see at least:  Gil ibidem; and see citations already made above for ‘personal loan-servicing’)       



Dependent Claims 13-17 are rejected under 35 USC 103 as unpatentable over Hu in view of Gil as applied to the rejection of Claims 11-12 above, and further in view of Pub. No. US 2014/ 0143126 filed by Malik, Shaheen (hereinafter “Malik”), and as described below for each claim/ limitation.          

With respect to Claim 13, Hu and Gil teach ---          
13. The CRM of claim 12, the plurality of steps further comprising:            
providing at least a mobile web application by way of the application server,       

wherein the borrower GUI is configured to allow potential borrowers to enter borrower-related information into a plurality of borrower-fillable sections of a digital application.         
(see at least:  Hu ibidem; and web browser 106 already cited above; & para [0026] about {“The client and server computers may be implemented as desktop personal computers, workstation computers, mobile computers, portable computing devices, personal digital assistant (PDA) devices, or any other similar type of computing device.”}; & many types of interface/s and server-implemented loan application system as described in paras/FIG. [0014]/1A, [0015]/1B, [0020]/4, [0021]/5 & [0022]/6; & paras [0033]-[0034] for web-based interface, web browser interface, web-based plug-in interface;  which together are the same as claimed limitations above)     
(see at least:  Gil ibidem; and para [0028] about {“As used herein, a "communication channel" is defined as any manner of contacting a customer from a contact center or elsewhere.  Examples of communication channels include telephone calls, e-mails, web-chats, instant messages, messages transmitted via social media (e.g., Facebook.RTM.), text messages, facsimiles, letters, or any other presently existing or after-arising equivalent or equivalents allowing contact with a customer.  A "communication" is of the type standard, as one of skill in the art knows, as utilized along with the above-discussed communication channels.”};  which together are the same as claimed limitations above)     
Examiner notes that above described computing devices in Hu and communications in Gil are similar to claimed technologies in Claim 13 above.         

Hu and Gil teach as disclosed above, but it may be argued that they may not explicitly disclose about ‘a primary memory of a mobile device and present a borrower graphical user interface ("GUI") within a mobile web browser on a touchscreen of a display of the mobile device’.  However, Malik teaches them explicitly.            

the generated reports using the output devices 610.”};  which together are the same as claimed limitations above including about ‘a primary memory of a mobile device and present a borrower graphical user interface ("GUI") within a mobile web browser on a touchscreen of a display of the mobile device’)       

It would have been obvious to an ordinary person of skill in the art at the time invention 
was made to modify the teachings of Hu and Gil with teachings of Malik.  The motivation to combine these references would be to provide a loan processing system that provides an efficient interface between lender computers and broker computers that accesses data and resources already available on the broker computer system;  & provide a web-based interface that transfers data from a lender computer network to a broker network without requiring the lender to install extensive programs or program interfaces (see paras [0008]-[0009] of Hu), and to provide a system, method, and apparatus for determining and reducing future loan risk associated with a plurality of loan accounts (see para [0003] of Gil), and to provide a computer implemented method and a computer implemented system that analyze and manage multiple syndicated loan transaction documents, assess and manipulate information related to syndicated loans, and determine the impact of various factors associated with syndicated loan transactions, and configured to technologically translate or convert complex customized legal terms from the syndicated loan documents into data fields, provide advanced statistical analysis on the data in the data fields, and generate reports for a detailed analysis (see para [0008] of Malik).            



With respect to Claim 14, Hu, Gil and Malik teach ---          
14. The CRM of claim 13, the plurality of steps further comprising:         
providing at least a web application by way of the application server,    
wherein the web application is configured to operate at least in part in a primary memory of a personal computer and present a lender GUI within a web browser on a screen of a monitor associated with the personal computer,    and  -28-Docket No. 102[86.0070P   

(see at least:  Hu ibidem; and see web browser 106 already cited above)    
(see at least:  Gil ibidem)    
(see at least:  Malik ibidem;  and see citations already made above for ; & para [0079] about {“The display unit 606, via the graphical user interface (GUI) 204a, displays information, display interfaces, user interface elements such as text fields, checkboxes, text boxes, windows, etc., for allowing a borrower, a lender, a bank, or a financial institution to enter the syndicated loan transaction information comprising, for example, deal information, compliance information, transaction information associated with the loan deal, legal information, marketing information, and financial information, etc., for allowing viewing of analysis reports that help in comparing and reviewing the structure and factors impacting financial instruments, etc. The display unit 606 comprises, for example, a liquid crystal display, a plasma display, an organic light emitting diode (OLED) based display, etc. The input devices 607 are used for inputting data into the computer system 600.  The borrowers, the lenders, the banks, the financial institutions, etc., use input devices 607 to provide inputs to the information analysis platform 204.”}; & para [0120] about {“FIGS. 20A-20D exemplarily illustrate screenshots of a confidential information memorandum (CIM)-lenders presentation interface provided on the graphical user interface (GUI) 204a of the information analysis platform 204 exemplarily illustrated in FIGS. 2-3 and FIG. 5.  The CIM-lenders presentation interface displays, for example, preliminary first quarter fiscal results for the year 2013.  The CIM-lender presentation interface also provides a refinancing transaction summary comprising, for example, sources of funds and uses of funds as exemplarily illustrated in FIG. 20A.  The CIM-lenders presentation interface further provides new credit facility information as exemplarily illustrated in FIG. 20B.  



With respect to Claim 15, Hu, Gil and Malik teach ---          
15. The CRM of claim 13, the plurality of steps further comprising:            
transferring to the database server and storing in a database on a storage device of the at least one server host of the one or more server borrower-related information held in the plurality of sections of the digital application,         
wherein the plurality of sections of the digital application for the personal loan include a borrower-account registration section, a loan-purpose section, a 
(see at least:  Hu ibidem)    
(see at least:  Gil ibidem; and para [0026] about {“In one embodiment, a specialized computing device may be multiple processors or circuitry performing discrete tasks in communication with each other. The system, method, and apparatus described herein are implemented in various embodiments as, to execute on a "specialized computing device[s]," or, as is commonly known in the art, such a device specially programmed in order to perform a task at hand.  A specialized computing device is a necessary element to process the large amount of data (i.e., thousands, tens of thousands, hundreds of thousands, or more of accounts and account histories).  Furthermore, the present invention may take the form of a computer program product embodied in any tangible medium of expression having computer usable program code embodied in the medium.  Computer program code for carrying out operations of the present invention may operate on any or all of the "specialized computing device," "server," "computing device," "computer device," or "system" discussed herein. Computer program code for carrying out operations of the present invention may be written in any combination of one or more programming languages, including an object-oriented programming language such as Java, Smalltalk, C++, or the like, conventional procedural programming languages, such as Visual Basic, "C," or similar programming languages.  After-arising programming languages are contemplated as well.”};  which together are the same as claimed limitations above)     
(see at least:  Malik ibidem)   
Examiner notes that these data fields recited in Claim 15 are commonly used and well-known and conventional terms in the lending/loans industry.          



With respect to Claim 16, Hu, Gil and Malik teach ---          

automatically underwriting with the automatic underwriting module of the personal loan- originating application stack,      
wherein the automatic underwriting module is configured to perform detailed risk assessments in view of the borrower-related information transferred to the database server and stored in the database on the storage device of the at least one server host of the one or more server hosts.           
(see at least:  Hu ibidem; and paras [0028]-[0030] already cited above; & para [0036] about {“Although not shown in FIG. 1A, either or both of the loan broker computer 102 and the lender computer 104 can be directly or indirectly coupled to computers operated by other relevant parties, such as loan underwriters, settlement service vendors, or other third parties that perform the function of fulfilling and settling the loan application.  A separate server computer 116 may be used to download one or more program components to the loan broker computer 102 for use by the loan origination system program 108 and/or the clickloan module 114.”}; & paras [0072]-[0073] about {“As illustrated in FIG. 6, the loan broker computer 602 is coupled through the business center process 628 to loan underwriters 648, and one or more settlement service vendors 644.  These entities perform the function of fulfilling and settling the loan application.  These entities generally access the loan origination system program of the broker computer through the web browser interface of the business center 628.  The business center also provides facilities to set up storefront type interfaces for lenders to 
customize their offerings, and provides an information portal for brokers. ...”} ...... {“One or more of the loan underwriters 640 reviews the loan application and approves or denies the application.  One example of a mortgage loan underwriter is the Fannie Mae company, which does not itself provide loan funds 
but works with lenders to assure that the funds are available. ..... Other third party entities that may be interfaced to the broker computer may include loan servicers who collect monthly payments from the borrower, and other similar loan process companies.  The lenders and vendors may maintain web sites as a point of contact for brokers over the Internet.”};  which together are the same as claimed limitations above)  
(see at least:  Gil ibidem)    
(see at least:  Malik ibidem; and para [0006] about {“for example, managing actual credit relationships between the 



With respect to Claim 17, Hu, Gil and Malik teach ---          
17. The CRM of claim 15, the plurality of steps further comprising:         
providing a servlet configured to allow the potential borrowers to upload electronic copies or images of documents selected from at least driver's licenses, pay stubs, and bank statements,               
wherein each section of the plurality of sections of the digital application optionally includes a graphical element configured to activate the servlet upon activation of the graphical element by a potential borrower and upload the electronic copes or images of documents.             
(see at least:  Hu ibidem; & paras [0026], [0032], [0033]-[0034] and [0036]-[0037] already cited above; and para [0028] about {“During the course of the loan application process, various items of information are transmitted among the parties, including borrower information and loan application data.  This information is typically maintained in databases stored in the broker computer, or on the third party computers.  Different entities may be responsible for different aspects of the transaction from the lender's side.  For example, one company may be involved in the processing of a loan application, while another is involved with providing the loan itself, while yet another may be involved with the billing and collection of repayment from the borrower.”}; & para [0035] about {“Upon execution, the clickloan module provides the relevant lender 
(see at least:  Gil ibidem; and para [0026] already cited above)    
(see at least:  Malik ibidem; and para [0076] for details of a “processor”; & para [0077] about {“The memory unit 602 is used for storing programs, applications, and data.  For example, the data reception module 204b, the data extraction module 204c, the data conversion module 204d, the analytics engine 210, the factor estimation module 204e, the data management module 204f, the reporting engine 211, the data display module 204g, the search engine 204h, etc., of the information analysis platform 204 are stored in the memory unit 602 of the computer system 600.  The memory unit 602 is, for example, a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by the processor 601.  The memory unit 602 also stores temporary variables and other intermediate information used during execution of the instructions by the processor 601.  The computer system 600 further comprises a read only memory (ROM) or another type of static storage device that stores static information and instructions for the processor 601.”}; & para [0080] already cited above; & para [0081] about {“The computer system 600 employs the operating system for performing multiple tasks.  The operating system is responsible for management and coordination of activities and sharing of resources of the computer system 600.  The operating system further manages security of the computer system 600, peripheral devices connected to the computer system 600, and network connections.  The operating system employed on the computer system 600 
Examiner notes that these copies of such documents as recited in Claim 17 are well-
known and conventional items used in the lending/loans industry.          



Dependent Claim 18 is rejected under 35 USC 103 as unpatentable over Hu in view of Gil and Malik as applied to the rejection of Claims 11-17 above, and further in view of Pub. No. US 2014/ 0279393 filed by Coomes et al. (hereinafter “Coomes”), and as described below for each claim/ limitation.          

With respect to Claim 18, Hu, Gil and Malik teach ---          
18. The CRM of claim 17, the plurality of steps further comprising:           
recognizing text in uploaded images of documents with (an optical character recognition ("OCR") module) of the personal loan-originating application stack;         
extracting text from the uploaded images of documents with (the OCR module);   and    
providing the text by way of the web server for automated filling of the borrower-related information.          
(see at least:  Hu ibidem)    
(see at least:  Gil ibidem)    
(see at least:  Malik ibidem)   

Hu, Gil and Malik teach as disclosed above, but they may not explicitly disclose about ‘an optical character recognition (OCR) module’ and ‘the OCR module’.  However, Coomes teaches them explicitly.           
(see at least:   Coomes Abstract; and para [0017] about {“In accordance with one or more embodiments of the disclosure, a set 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hu, Gil and Malik with teachings of Coomes.  The motivation to combine these references would be to provide a loan processing system that provides an efficient interface between lender computers and broker computers that accesses data and resources already available on the broker computer system;  & provide a web-based interface that transfers data from a lender computer network to a broker network without requiring the lender to install extensive programs or program interfaces (see paras [0008]-[0009] of Hu), and to provide a system, method, and apparatus for determining and reducing future loan risk associated with a plurality of loan accounts (see para [0003] of Gil), and to provide a computer implemented method and a computer implemented system that analyze and manage multiple syndicated loan transaction documents, assess and manipulate information related to syndicated loans, and determine the impact of various factors associated with syndicated loan transactions, and configured to technologically translate or convert complex customized legal terms from the syndicated loan documents into data fields, provide advanced statistical analysis on the data in the data fields, and generate reports for a detailed analysis (see para [0008] of Malik), and to provide systems, methods, and computer-readable media for performing various automated processing of loan documents from the time of origination of the loan and throughout the life of the loan, various tasks may need to be completed to ensure, among other things, that complete and proper documentation is maintained (see para [0001] of Coomes).      



Dependent Claims 19-20 are rejected under 35 USC 103 as unpatentable over Hu in view of Gil and Malik as applied to the rejection of Claims 11-17 above, and 

With respect to Claim 19, Hu, Gil and Malik teach ---          
19. The CRM of claim 15, the plurality of steps further comprising:        
(automatically depositing) personal-loan funds by way of the personal loan-originating system,            
wherein the borrower-related information from the banking information section transferred to the database server and stored in the database on the storage device of the at least one server host of the one or more server hosts is used for (automatically depositing) the personal-loan funds.               
(see at least:  Hu ibidem)    
(see at least:  Gil ibidem; and para [0036] about {“Each loan account history of the first plurality of loan account histories 200 contains data points such as the loan account identifier for each loan 205, as well as whether payments were current for each month (displayed specifically is October 2010 (215), November 2010 (220), and December 2010 (225)).  A maximum value variable is set 230, here m=4, because there are four loan accounts shown 200.  A definition is received from a single user of a predetermined maximum look-ahead timeframe p (240).  An iterative variable is set to 0, or i=0 (245).”}; & para [0037] about {“The second plurality of loan account histories 268 is stored in and transmitted from a second computer database 266.  Each loan account history of the second plurality of loan account histories 268 may contain data points such as the loan account identifier for each loan 270, as well as whether payments were current for each month (displayed is October 2010 (272), as well as November 2010 and December 2010 (not numbered)).”}; & para [0046] about {“The data regarding loan servicing histories of the one or more loan accounts stored in the third database includes at least a date of loan origination, a date of first loan servicing, zero or more dates of subsequent loan servicing, and zero or more dates of loan payments made.  At step 575, a determination is made which loan accounts of 
(see at least:  Malik ibidem)   

Hu, Gil and Malik teach as disclosed above, but they may not explicitly disclose about ‘automatically depositing’.  However, Berta teaches it explicitly.            
(see at least:   Berta Abstract and Summary in paras [0005]-[0007]; and para [0006] about {“In various embodiments, the payment transferred to the account vendor in response to the approval may be made via an automated clearing house (ACH) 
transfer with a borrower identifier, check, wire transfer, and/or card network. ...... The payment interface may comprise a "smart" button, which may, for example, be on a partner website or mobile or tablet site and may be configured to activate in response to the loan amount being within the dynamic capacity.”}; & para [0025] about {“In various embodiments, a partner 108 may request payment of eligible invoice directly from the loan (Block 206).  Financial institution 106 may review the request and make payment to the vendor listed on the invoice in response to approving the request.  Financial institution 106 may use payment account information of the vendor to make an automated clearing house (ACH) transfer to the vendor in response to loan approval. Financial institution 106 may provide payment information when making the ACH transfer so that the ACH transfer appears to originate directly from borrower 102.  Other payment methods may also be used such as, for example, a check, a wire transfer, a P2P transfer, or a card network transfer.”};  
Examiner notes that Berta’s teachings of automated transfers and payments via ACH are the same as claimed ‘automatically depositing’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hu, Gil and Malik with the teachings of Berta.  The motivation to combine these references would be to provide a loan processing system that provides an efficient interface between lender computers and broker computers that accesses data and resources already available on the broker computer system;  & provide a web-based interface that transfers data from a lender computer network to a broker network without requiring the lender to install extensive programs or program interfaces (see paras [0008]-[0009] of Hu), and to provide a system, method, and apparatus for determining and reducing future loan risk associated with a plurality of loan accounts (see para [0003] of Gil), and to provide a computer implemented method and a computer implemented system that analyze and manage multiple syndicated loan transaction documents, assess and manipulate information related to syndicated loans, and determine the impact of various factors associated with syndicated loan transactions, and configured to technologically translate or convert complex customized legal terms from the syndicated loan documents into data fields, provide advanced statistical analysis on the data in the data fields, and generate reports for a detailed analysis (see para [0008] of Malik), and to provide a system, method, and computer readable medium for loan origination, disbursement and repayment whereby the proceeds of the loans are sent directly to a third party selected by the requestor using a dynamic loan capacity (see para [0005] of Berta).          



With respect to Claim 20, Hu, Gil, Malik and Berta teach ---          
20. The CRM of claim 15, the plurality of steps further comprising:           
automatically setting up monthly Automated Clearing House ("ACH") payments by way of the personal loan-originating system on personal loans in accordance with terms of the personal loans,           
wherein the borrower-related information from the banking information section transferred to the database server and stored in the database on the storage device of the at least one server host of the one or more server hosts is used for automatically setting up the monthly ACH payments.           
(see at least:  Hu ibidem; and para [0073] about {“Other third party entities that may be interfaced to the broker computer may include loan servicers who collect monthly payments from the 
(see at least:  Gil ibidem)    
(see at least:  Malik ibidem)   
(see at least:   Berta ibidem; and para [0006] about {“In various embodiments, the payment transferred to the account vendor in response to the approval may be made via an automated clearing house (ACH) transfer with a borrower identifier, check, wire transfer, and/ or card network.  The system may receive a loan request from a borrower to pay the account, and the approval may be contingent on the vendor passing a vendor verification.”}; & para [0025] about {“In various embodiments, partner 108 may select eligible invoices for payment from a loan (Block 204).  The invoice may be selected in response to the invoice originating from a verified vendor and having an approved amount.  An amount may be approved in response to the amount being within a dynamically calculated limit.  The eligible invoice may also be selected in response to an input from borrower 102.  For example, borrower 102 may press a smart button, as described in greater detail below.  In various embodiments, a partner 108 may request payment of eligible invoice directly from the loan (Block 206).   Financial institution 106 may review the request and make payment to the vendor listed on the invoice in response to approving the request.  Financial institution 106 may use payment account information of the vendor to make an automated clearing house (ACH) transfer to the vendor in response to loan approval.  Financial institution 106 may provide payment information when making the ACH transfer so that the ACH transfer appears to originate directly from borrower 102.  Other payment methods may also be used such as, for example, a check, a wire transfer, a P2P transfer, or a card network transfer.”};   which together are the same as claimed limitations above including about ‘monthly Automated Clearing House (ACH) payments’ and ‘the monthly ACH payments’)     




With respect to Claims 1-10, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of CRM Claims 11-20 as described above using cited references of Hu, Gil, Malik, Coomes and Berta, because the limitations of these system Claims 1-10 are commensurate in scope to limitations, and thus duplicates, of the above rejected CRM Claims 11-20 as described above.        

 Response to Arguments 
Applicant's remarks and claim amendments dated 01 MARCH 2021 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations from already used references that have been added in response to the Applicant’s latest remarks and claim amendments of 03/01/2021.             
Applicant's arguments with respect to rejection of Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the additional citation/s of rejection (using already used previous references), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).             

In response to the Applicant’s arguments traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Specifically, Examiner notes that the Applicant 

In response to the Applicant’s arguments traversing the rejection under 35 USC 103, Examiner respectfully disagrees.  Additionally, Examiner notes that the Applicant’s arguments about automatic underwriting module and other modules for loan originating/ servicing were already rejected in the last Office Action, for example but not limited to, claim amendments about automatic underwriting module were already recited in Claim 16 and rejected in the last Office Action (OA).              


Examiner notes that the Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the new claim amendments avoid such references or objections.                


Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed 
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).        

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 


 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.            

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691